Hart, J. (dissenting).- Under article 6, section 15, of onr Constitution, bills which have passed both house of the General Assembly must be presented to the Governor for his approval. In Dow v. Beidelman, 49 Ark. 325, it was held that a bill that has passed both houses may be presented to the Governor for his approval after the final adjournment of the General Assembly. Joint rule 12 of the last General Assembly adopted at its regular session reads as follows: “When a bill has been signed by the Speaker of the House, and President of the Senate, it shall be delivered to the Governor by the joint committee on enrolled bills, who, through their chairman, or some member of the committee, shall report to the house in which the bill or resolution originated, the day on which the same was delivered, and the report shall be entered on the journal of such house. ’ ’ The rules were adopted pursuant to article 5, section 12, of the Constitution, which provides that each house shall have the power to determine the rules of its proceedings. It further provides that each house shall keep a journal of its proceedings. I think that it is plain that under the clause of the Constitution just referred to that this rule has the force of law. It was made to give full operation to the Constitution. Therefore the court can take judicial notice of the legislative record and ascertain when the bill under consideration was presented to the Governor. The Joint Committee on Enrolled Bills took a receipt from the Governor’s office when the bill was presented to him, and that receipt shows the date of its presentation. It is true the date of the presentation of the bill has not yet been recorded in the journal; but the delay or failure even of the proper officers to do this should not prevent the court from having the benefit of that record for the purpose of ascertaining when the bill was presented to the Governor. The record of the date the presentation was actually made and is kept by the secretary of the Senate in the case at bar, the bill presented having originated in the Senate. This is not in the nature of parol evidence, but is a written record of the date of the presentation of the bill given by the Governor’s office to the Committee on Enrolled Bills under the rules of procedure of the Legislature adopted pursuant to a provision of the Constitution, and constitutes a part of the official record of the history of the bill of which the court may take judicial notice. It shows that the bill was presented to the Governor before the twenty days had expired, but the Governor did not sign the bill until after twenty days had expired. As said by Judge Battle in Monroe v. Green, 71 Ark. 527, the presentation required by the Constitution is for the purpose of enabling the Governor to examine it and to determine whether he will approve or veto it. The fact that the Governor signed the bill shows that he wished to approve it, but the fact that he signed it after twenty days had expired shows that it was not presented to him in time to inspect and consider it in the orderly dispatch of the business of his office within the twenty days allowed by the Constitution. Therefore I respectfully dissent from the opinion which holds that the bill become a law.